Citation Nr: 1638547	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-11 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as a mental condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from June 2011, November 2011, and April 2012 rating actions. 

In June 2011, the RO, in Hartford, Connecticut, denied service connection for a back condition and hepatitis C.  In June 2011, the Veteran filed a notice of disagreement (NOD) as to the denial of service connection for hepatitis C and submitted additional evidence for consideration of the claim.  In September 2011, the Veteran requested reconsideration of his claim for service connection for hepatitis C.  In November 2011, the RO, in Baltimore, Maryland, denied service connection for hepatitis C.  In December 2011, the Veteran filed a NOD as to the denials of service connection for a back condition and hepatitis C.  Statement of the cases (SOCs) were issued in April 2012, and the Veteran filed substantive appeals (via the VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  Supplemental SOCs (SSOCs) were issued in April 2014 reflecting the continued denials of the Veteran's claims for a back condition and hepatitis C.

In April 2012, the RO, in Detroit, Michigan, denied service connection for an acquired mental condition.  In August 2012, the Veteran filed a NOD.  A SOC was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  An SSOC reflecting the continued the denial of the Veteran's claim was issued in in April 2014..

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Detroit, Michigan, which certified the appeal to the Board in June 2014.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reason expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

In the Veteran's May 2012 and January 2013 substantive appeals, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In a January 2015 letter, the Veteran was informed that the requested hearing was scheduled for March 23, 2015.  The Veteran did not report on the scheduled hearing date.  However, careful review of the claims file reveals that, on March 7, 2015, via telephone contact, the Veteran stated that he wished to reschedule the March 23, 2015 hearing for the earliest, next available date due to a scheduling conflict with his employment.  More specifically, the Veteran stated that his employment had him currently working on location at a nuclear plant in Bridgeman, Michigan, and that he was unable to adjust his schedule in order to attend the hearing.  See March 2015 Report of General Information (VA Form 27-0820).

In this regard, the Board notes that a request for a change in hearing date may be made at any time up to two weeks prior to the scheduled hearing if good cause is shown; such requests must be in writing and must explain why a new hearing date is necessary.  38 C.F.R. 20.704(c) (2015).  If good cause is shown, the hearing will be rescheduled for the next available hearing date.  Id.

Under these circumstances, the Board finds the Veteran's request to reschedule his hearing was timely filed and that good cause for the failure to appear for the hearing was shown.  While the the Veteran's request was not in writing, the Board points out that the January 2015 letter notifying the Veteran of his March 23, 2015 hearing stated that requests to reschedule the hearing should be made by calling the listed telephone number for such requests.

Therefore, there remains an outstanding request for rescheduling of the Veteran's requested video-conference hearing.  See id.  As the AOJ schedules video-conference hearings, the Board finds that a remand of these matters for rescheduling of the requested video-conference hearing is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process ; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

